Citation Nr: 1103643	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment at Memorial Hospital at Gulfport from 
January 22, 2007 to January 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran reportedly served on active duty from August 1973 to 
July 1974.

This case comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Biloxi, Mississippi 
Medical Center (MC).  The VAMC apparently notified Memorial 
Hospital at Gulfport that it had provided reimbursement of the 
Veteran's medical expenses for January 21, 2007, but denied 
reimbursement for the remaining hospital stay from January 22, 
2007 through January 29, 2007.  This appeal, seeking 
reimbursement for the treatment rendered from January 22, 2007 
through January 29, 2007, ensued.  

The appeal is REMANDED to the VAMC. VA will notify the Veteran if 
further action is required on his part.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran presented to the emergency room of Memorial Hospital 
at 2150 hours on January 21, 2007 for complaints of chest pain 
and shortness of breath which had increased over the preceding 
three days.  When seen in the early hours of January 22, 2007, he 
continued to complain of chest pain.  He was admitted at 0105 
hours on January 22, 2007.  Irregular heart rate was noted at 
0231 and 0709 hours.  Cardiac catheterization and stenting were 
performed on January 23, 2007.  The diagnoses on discharge were 
moderate to severe cardiomyopathy; one vessel coronary artery 
disease; congestive heart failure, compensated; severe 
hypertension, controlled; moderate to severe pulmonary 
hypertension; and chronic atrial fibrillation.  The discharge 
summary indicates the Veteran remained stable and improved 
significantly.  

The VAMC determined the Veteran was stable for transfer to the VA 
on January 22, 2007, and provided reimbursement only for 
treatment rendered on January 21, 2007.  The basis for this 
conclusion is not clear as no rationale was provided.  

In a May 2007 letter, a representative of Memorial Hospital at 
Gulfport wrote the VA and noted the Veteran's condition required 
admission from the emergency room for further testing and 
treatment.  The letter indicated the cardiac catheterization and 
stent placement were performed as the Veteran's condition was not 
improving.  It was also stated that cardiac intervention 
procedures could not be performed at the Biloxi VAMC.  It is 
unclear whether the Biloxi VAMC, in fact, could have accommodated 
the Veteran's cardiac needs in January 2007.  Such should be 
clarified on remand. 

The Board notes the claim appears to also have been denied 
because there was no evidence that the Veteran was a VA patient 
prior to February 2007.  However, the Board notes the Veteran had 
recently moved to Mississippi prior to his January 2007 
hospitalization.  He testified that he had been seen at the 
Tuscaloosa and Birmingham, VAMCs.  On remand, confirmation that 
the Veteran was in receipt of VA treatment prior to January 2007 
should be obtained. 

Although a letter regarding the Veterans Claims Assistance Act is 
in the file, the letter does not describe the type of evidence 
required to support the Veteran's claim for reimbursement.  In 
addition, the statement of the case did not include the 
provisions of 38 C.F.R. § 17.1002 (2010).

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.  The AOJ should issue a VCAA notice 
letter as to the claim for payment or 
reimbursement for medical services provided 
by Memorial Hospital from January 22, 2007, 
through January 29, 2007 that addresses 
what must be shown to substantiate the 
claim for reimbursement.  

2.  Determine whether the Veteran was in 
receipt of VA medical services at the 
Tuscaloosa or Birmingham, Alabama VAMC 
facilities prior to his January 2007 
hospitalization at Memorial Hospital.

3.  Determine whether the Biloxi VAMC was 
performing cardiac catheterization 
procedures on patients in January 2007.  
The file should be annotated to reflect the 
conclusion.

4.  After the above has been completed to 
the extent possible, forward the file to a 
VA physician to obtain an opinion 
concerning whether the Veteran's condition 
was stable enough to permit transfer on 
January 22, 2007.  If the Veteran was not 
stable then, the physician should provide 
an opinion as to what point he became 
stable, if at all, prior to his discharge 
on January 29, 2007.  The physician should 
address the fact that the Veteran still had 
complaints of chest pain and irregular 
heart beat on January 22, 2007, and 
required a cardiac catheterization on 
January 23, 2007.  

5.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes the regulatory 
provisions 38 C.F.R. § 17.1002) and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


